Citation Nr: 1535258	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-04 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran's death was wrongfully and intentionally caused by his surviving spouse, the appellant, so as to bar her from receiving VA benefits. 


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran entered into active duty in the United States Air Force in July 1993.  He died in July 2006, while still on active duty.  The appellant is the surviving spouse of the deceased Veteran. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2010 Administrative Decision issued by the Department of Veterans Affairs Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania which denied, under 38 C.F.R. § 3.11, the appellant's claim of for dependency and indemnity compensation (DIC) benefits.

The appellant currently resides within the jurisdiction of the RO in Atlanta, Georgia.  Although the Philadelphia ROIC retains jurisdiction in this appeal because it involves a claim for death pension benefits, this appeal is being remanded to the RO in Atlanta, Georgia because of the appellant's pending request for a Board hearing (as explained below). 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her VA Form 9 received by VA in February 2013, the appellant submitted a written request for a Travel Board hearing.  The appellant was subsequently scheduled for a Board hearing to be held at the RO on July 16, 2015.  The appellant failed to report for that hearing.

However, review of the evidence of record reveals that no notice letter advising the appellant that she had been scheduled to appear before the Board in July 2015 was ever issued.  Instead, in June 2015, a letter was sent to the deceased Veteran at an address associated with the Veteran and not to the appellant at the address that she listed on her VA Form 9.  It is no surprise then that the June 2015 letter to the deceased Veteran was returned by the United States Postal Service as undeliverable and unable to be forwarded.  

The failure to afford the appellant a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  In view of the foregoing, the appeal must be remanded so that the appellant can be scheduled for a hearing with notice of the hearing sent to the appellant's correct current address.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704. 

Accordingly, the case is REMANDED for the following action: 

Schedule the appellant for a hearing at the appropriate RO before a Veterans Law Judge, as the docket permits.  Offer her the option of a Travel Board hearing or a videoconference hearing, whichever she prefers.  

Notify the appellant and her representative, if any, of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

Advise the appellant that if she desires to withdraw the hearing request prior to the hearing, she may do so in writing pursuant to applicable provisions.

All correspondence pertaining to this matter must be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOY A. McDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

